DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-22-2021 has been entered.
1.  Claims 1 and 5 stand rejected – see below.
At issue with the examiner is the phrase “an initial symbol period”.    The word “initial” can be broadly interpreted as having no metes/bounds (ie. is a relative term of degree).  Therefore, one skilled can conclude that a TPC NOT occuring near the very end of a symbol period would be interpreted as being in the initial symbol period.  
Three points are made:
i.  An allowance can be issued if the applicant amends claims 1 and 5 with the following underlined portion, “..the UL data message during the second DMRS sharing window based at least in part on the first TPC command and the second TPC command” OR applicant can amend with the allowable dependent claims 3 and/or 7.

iii. Secondary prior art has been added (see below).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0114562), hereinafter"Seo" and further in view of Kishiyama et al (US .2013/0039305) and {Chung et al. US 2012/0208583 or Cheng et al. US 2004/0087325 or Li  US 2016/0127999}
Regarding claim 1, Seo discloses a method of wireless communication, comprising: 
identifying, by a first wireless device, a first and second “transmission time windows” AND receiving, from a second wireless device, a first transmit power control (TPC) command during the first transmission window AND receiving, by the first wireless device, a second TPC command during the second transmission window during a symbol period AND determining that an uplink (UL) data message is scheduled for the symbol period of the second DMRS sharing window (Figure 13 shows S1311-1321 a DL resource of a first DL resource set AND S1312-1322 shows a DL resource of a second DL resource set) , the other symbol period being different than the symbol period (See previous, they’re from different symbol periods); 
determining to use the first TPC commandfor the UL data message based at least in part on receiving the second TPC command during the second DMRS sharing window and determining that the UL data message is scheduled for the symbol period (Figure 13 shows that the first/second DL resource sets are used based on first/second DL resource sets which influence the fist/second UL resource sets (all of which are used for Transmit Power Control – See S1313-1323 and S1314-1324);
transmitting, to the second wireless device, the UL data message during the second transmission window based in part on the first TPC command: 
[0210] and [0230], i.e. The eNB may also provide a power control command applied to a specific uplink resource set. Upon receiving the power control command, the UE may operate to apply the same power control command to uplink resources belonging to the specific uplink resource set and operate so as not to apply the power control command to other uplink resources which do not belong to the specific uplink resource set. For example, when the UE has received a power control command, which instructs the UE to increase transmission power for uplink resource set 1 by 1 dB, from the eNB, the UE may operate so as not to apply the power control command to uplink resource set 2 and operate to maintain the transmission power for uplink resource set 2 at the previous level unless a power control command for uplink resource set 2 is not received from the eNB; In step S1311, the eNB may transmit first TPC information, which is applied to a first UL resource set, to the UE. The first TPC information may be transmitted to the UE in one DL resource included in the first DL resource set. In step S1321, the UE may receive the first TPC information from the eNB and determine uplink transmission power which is to be applied to the first UL resource set based on the received first TPC information. Similarly, in step S1312, the eNB may transmit second TPC information, which is applied to a second UL resource set, to the UE. The second TPC information may be transmitted to the UE in one DL resource included in the second DL resource set. In step S1322, the UE may receive the second TPC information from the eNB and determine uplink transmission power which is to be applied to the second UL resource set based on the received second TPC information. The UE may determine uplink transmission power according to an absolute value mode or an accumulation mode; The uplink power control method described with reference to FIG. 13 is associated with operations of an eNB and a UE according to a method in which a separate Transmit Power Control (TPC) information is applied to each uplink resource (i.e., UE-specifically)).

But is silent on identifying, by a first wireless device, a first demodulation reference signal (DMRS) sharing window and a second DMRS sharing window and an initial symbol period AND (receiving second TPC command) during an initial symbol period (of the second DMRS sharing window).
Kishiyama teaches transmission frames (6a/6b) which identify “TPC” resource allocations along with “CS for DMRS”.  Hence since there are realtime transmissions, one skilled understands these are on-going transmissions, thusly there will be first/second DMRS frames/windows being sent (ie. one after the other), ie. in a “sharing” fashion.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Seo, such that it identifies, by a first wireless device, a first demodulation reference signal (DMRS) sharing window and a second DMRS sharing window, to provide the ability to use information from first/second DMRS transmissions with regard to TPC to optimize UE/eNB communications. 
With regard to “an initial symbol period” AND (receiving second TPC command) “during an initial symbol period” (of the second DMRS sharing window), the examiner notes that this is a relative term of degree and highly interpretable (ie. no metes/bounds on just HOW initial the TPC is located in the symbol period).  Seo’s figure 13 shows that first/seconde TPC information is sent S1311/S1312 with no metes/bounds, hence it could be located anywhere in the symbol period.  Seo’s figure 9 shows that power control is sent “early/initially” for subband group 1 since it begins at the start of time (left side of the graph which is Tzero).   Kisiyama teaches in figure 8 that the TCP is NOT at the very end of the data transmission, thusly it can be interpreted as being more at the front/initially portion than the very end.    
Nonetheless, the examiner adds Cheng or Chung or Li:
i. Chung et al. US 2012/0208583 teaches location of TPC data can be at many locations, see figure 8:
 [0119] The location being reserved for the CIF over the DCI formats 3/3A payload may correspond to a random location of a TPC command field. For example, when the size of the payload for DCI format 3 is set up to include 15 TPC commands, the reserved room for the CIF may be ensured starting from the front portion (i.e., TPC command 1 portion) of the conventional TPC command field or the end portion (i.e., TPC command 15 portion) of the conventional TPC command field, as shown in FIG. 8. However, in order to allow the user equipment supporting multiple carriers (e.g., LTE-A user equipment) to immediately know (be informed of) the CIF position (or location) without any additional signaling, it is preferable for settings to be made in advance so that a CIF is always located in a predetermined location (e.g., the very front portion of the TPC command field, the very end portion of the TPC command field (i.e., immediately in front of (or before) the CRC field), or a predetermined fixed location, and to apply a method of having the base station and the user equipment share the corresponding location.
ii. Cheng et al. US 2004/0087325 teaches that the location of TPC bits can be located more toward the initial symbol period, see figures 1-2 showing TPC data/location:
[0011] FIG. 2 illustrates one embodiment of a downlink SCSCH according to the present invention for use in HSDPA. As shown, the downlink SCSCH sub-frame includes three slots and the frame length is two milliseconds. In one possible implementation, the downlink SCSCH is aligned with the high-speed physical downlink shared channel (HS-PDSCH) in HSDPA. In one other possible implementation, the downlink SCSCH is aligned with the high speed shared control channel (HS-SCCH). Each slot of the downlink SCSCH includes a TPC part, a dedicated transport control channel (DCCH) data status part, and a DCCH data part. The TPC part includes the TPC bits for the n mobile users; the TPC bits of each mobile normally being in the downlink DPCH of each mobile user. Stated antoher way, the TPC information of the n mobile users is multiplexed onto the SCSCH. The location of the TPC bits for a specific mobile user in a slot is assigned in the call setup procedure according to well known methodologies. Furthermore, a change in the location of the TPC bits for a user within a slot can easily be achieved by reconfiguration through higher layer signaling as is known in the art. Similarly, the spreading factor of the channelization code used for the SCSCH is assigned also in the call setup procedure. The spreading factor of the channelization code used for the SCSCH can be changed by reconfiguration through higher layer singaling. A system can have more than one SCSCH in the downlink of a given frequency carrier.
iii. Li  US 2016/0127999 teaches that the DCI format 3/3a can carry multiple commands and their locations are identified (in a TCP index) where they inherently be at different locations since they cannot occupy the same one location in a transmission, hence a portion would be located at “an initial symbol period” while others at a later symbol period (see figure 1):
[0211] Specifically, the third PDCCH whose format is the DCI format 3/3A may carry multiple TPC commands, where locations of the TPC commands are identified by TPC indexes. Therefore, after receiving the TPC indexes, the UE can acquire the TPC commands from corresponding locations.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it receivines second TPC command) “during an initial symbol period” (of the second DMRS sharing window),  to provide the ability to send the TPC data at any symbol period for flexibility in transmit power control operations.
Regarding claim 5, see similar rejection of claim 1, Further Seo discloses An apparatus for wire less communication, comprising: a processor; memory in electronic communication with the processor; and instructionsstored inthe memory and operable, when executed by the processor (FIG. 14 illustratesconfigurationsof an eNB 1410 (includes memory 1414 and processor 1413) and a UE 1422 (includesmemory 1424 and processor 1423).

Allowable Subject Matter
A.  Claim 9 stands allowed – it incorporates more precise details that were found in the allowable dependent claims, such as “..determining that an uplink (UL) data message is scheduled for a symbol period different from an initial symbol period of the second DMRS sharing window”, and also  “..determining that the UL data message is scheduled for the symbol period different from the initial symbol period”, and also “..transmitting, to the second wireless device, the UL data message during the second DRMS sharing window based at least in part on the first TPC command and the second TPC command”.
These limitations are NOT found in rejected claims 1 and 5.

B.  Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all ofthe limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120236767  Power Control Method, Base Station and Terminal for Physical Uplink Control Channel
 
US 20130010714  METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING PDCCH USING DCI HAVING ADJUSTED SIZE
 
US 20150031410  METHOD AND DEVICE FOR CONTROLLING UPLINK TRANSMIT POWER IN WIRELESS ACCESS SYSTEM

US 20170150454  POWER CONTROL METHOD, COMMUNICATIONS SYSTEM, AND RELATED DEVICE
 
US 20150358917  METHOD AND APPARATUS FOR TRANSMITTING UPLINK POWER CONTROL COMMAND

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414